Citation Nr: 1502786	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot sprain, claimed as a left foot injury. 

2.  Entitlement to service connection for status post total right knee replacement, to include as secondary to the residuals of a left foot sprain. 

3.  Entitlement to service connection for status post total left knee replacement, to include as secondary to the residuals of a left foot sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Board last remanded the claim for further development in April 2014.  However as discussed in detail below, the requested actions were not sufficiently completed.  As such, another remand is needed to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he first injured his left foot in service.  Further, he states that the foot injury permanently altered his gait and ultimately led to him experiencing knee problems in both knees that required total knee replacements.  See December 2006 Notice of Disagreement.  

In May 2014, the Veteran was afforded a VA examination for his left foot and bilateral knee claims.  The examiner noted the Veteran's in-service left foot sprain, which he concluded resolved without sequelae.  In addition, the examiner noted several currently diagnosed conditions present in the Veteran's left foot: status post left foot calcaneal osteotomy, mild degenerative arthritis of the left foot, and plantar heel spur of the left foot.  While the examiner provided negative nexus opinions as to the relationship of each of the three conditions to the Veteran's military service, the VA examiner did not provide sufficient rationales to explain why he did not believe the Veteran's left foot arthritis and plantar heel spur were related to active duty service.  The VA examiner simply noted that the conditions were not noted on an x-ray of the left foot in 2007, the conditions were not treated while in service, and there was no functional impairment.  

A remand is needed to obtain an addendum opinion from the examiner who conducted the May 2014 VA examination in order to more fully address whether the Veteran's left foot degenerative arthritis or left foot plantar heel spur diagnoses are related to active duty service, and if so, whether his bilateral knee conditions are secondary to his left foot condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the May 2014 VA examiner who conducted the Veteran's examinations for his left foot and bilateral knee conditions.  If the May 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer an addendum opinion on the etiology of the Veteran's left foot and bilateral knee conditions.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following on the review of the record, and an examination if deemed necessary, the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed left foot degenerative arthritis or left foot plantar heel spur had its onset in service or are otherwise related to the Veteran's active duty military service, to include the Veteran's in-service left foot sprain in September 1970?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's status post bilateral knee replacements were caused by any current left foot condition? 

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee conditions were aggravated by any current left foot condition?

A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability of either (i.e., a baseline) before the onset of the aggravation.

In answering (b) and (c), the examiner should address the undated opinion from Dr. S. R. J., who opined that the Veteran experienced arthritic changes in the region of his in-service injury that altered his gait and that the Veteran's osteoarthritis in his knees is likely a result of biomechanical changes.  The examiner should also address the June 2004 treatment note that indicates the Veteran was following up for concerns of "pes planus secondary to probable chronic rupture of the posterior tibial tendon."  Notes indicate that the Veteran's treating orthopedist and physical therapist were concerned that the Veteran's foot problem was causing his knee problem.

A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

2.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




